@@`lOU'l-hb)l\)-\

NNNNNNNNN_\_\A_\_\_\_\¢_\_`
m\lo)U'l-§CQN-*O(OT`IOO'|-ROJN-\O

UN|TED STATES DlSTRlCT COURT

DlSTRlCT OF NEVADA
JOHN DAV|D PANlPLlN, Case No. 3:18-cv-00378-RCJ-WGC
Petitioner,
v. ORDER
STATE OF NEVADA,
Respondent.

 

This action was initiated, pro se, on August 10, 2018, by John David Pamp|in, who
is apparently a prisoner at Nevada’s Ely State Prison. On that date, Pamp|in submitted a
document entitled “Request for Personal Restraint Petition lnjunction" (ECF No. 1-1). ln
that document, Pamp|in challenged a state-court criminal conviction and sentence As
such, the Court determined that his request was in the nature of a petition for writ of
habeas corpus. Pamp|in did not pay the filing fee for this action, and he did not submit an
application to proceed in forma pauperis Nloreover, the petition was not on the form
required by this Court. The Court summarily dismissed the action on those grounds on
August 14, 2018 (ECF Nos. 3, 4). Pamp|in did not appeal from the August 14, 2018, order
and judgment

On October 4, 2018, Pamp|in filed an application to proceed in forma pauperis
(ECF No. 10), and a document entitled “Retiling Request for Personal Restraint Petition
lnjunction" (ECF No. 11). The latter appears to be a request that his petition be “ret”lled,"

and it includes argument apparently meant to support the petition.
1

 

CD@`|O)U'|~I>())N-\

NNNNNNNNN_\_\_\_\_`_\_\_\_\_\
@`lO>U'|-L(»)N-\OOQ`IO)O'|J>UN-\O

This action has been dismissed. Pamp|in's “Refiling Request for Personal
Restraint Petition lnjunction" (ECF No. 11) is patently frivolous. There is no need for
Pamp|in to proceed in forma pauperis in this closed action. His application to proceed in
in forma pauperis and his request for “renling” will be denied.

lf Pamp|in intends to initiate a habeas corpus action in this Court, he should hle a
petition for writ of habeas corpus, on the correct form, and he should submit, with the
petition, either the $5 filing fee or a new application to proceed in forma pauperis Pamp|in
should do so in a new action; he should not put the case number from this action on
documents filed to initiate the new action.

lT lS THEREFORE 0RDERED that the petitioner’s Application to Proceed in
Forma Pauperis (ECF No. 10) is DEN|ED.

lT lS FURTHER 0RDERED that the petitioner’s “Renling Request for Personal
Restraint Petition lnjunction" (ECF No. 11) is DEN|ED.

|T |S FURTHER 0RDERED that the C|erk of the Court shall send to the petitioner,
along with a copy of this order, a copy of the form for a pro se petition for writ of habeas
corpus by a state prisoner, and a copy of the form for an application to proceed in forma

pauperis by a state prisoner.

DATED TH|S 24th day of October, 2018.

  
    
 

RoB RT c. jon
uNiTEo sTATEs

 

